DECISION OF DISMISSAL
This matter is before the court on Defendant's request for dismissal, included in its Answer filed April 27, 2009, requesting that the Complaint be dismissed as untimely.
The appeal involves an assessment issued by Defendant October 13, 2008. Plaintiff's appeal was postmarked March 26, 2009. Under ORS305.280(2) Plaintiff had "90 days after the date of the notice" in which to appeal that assessment. The 90-day deadline was Monday, January 12, 2009. Plaintiff missed that deadline by more than two months. Accordingly, the appeal must be dismissed as untimely. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of May 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed. *Page 2 This document was signed by Magistrate Dan Robinson on May 29, 2009. TheCourt filed and entered this document on May 29, 2009. *Page 1